People ex rel. Mulry v Franchi (2021 NY Slip Op 03295)





People ex rel. Mulry v Franchi


2021 NY Slip Op 03295


Decided on May 25, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2021-03423

[*1]The People of the State of New York, ex rel. Laurette D. Mulry, on behalf of Cory Tibball, petitioner, 
vMichael Franchi, etc., respondent.


Laurette D. Mulry, Riverhead, NY (Jeremy Mis of counsel), petitioner pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Lauren Michalski of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Cory Tibball upon his own recognizance or for bail reduction upon Suffolk County Indictment No. 0386-2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
DILLON, J.P., LASALLE, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court